United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, DISTRIBUTION &
PROCESSING CENTER, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jennifer Raymond, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1056
Issued: April 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 6, 2015 appellant, through counsel, filed a timely appeal of a January 30, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her claim should
be expanded to accept a consequential condition of aggravation of preexisting bipolar disorder
type II.
FACTUAL HISTORY
On May 17, 2011 appellant, then a 44-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on May 9, 2011 she injured the sole of her heel/foot due to
pushing heavy containers. OWCP accepted the claim for aggravation of left tibialis and
1

5 U.S.C. § 8101 et seq.

aggravation of left tendon injury. By letter dated July 14, 2011, it placed appellant on the
periodic rolls for temporary total disability, effective June 29, 2011. OWCP authorized foot
tendon revision (kidner procedure) which occurred on August 12, 2011.2
On August 6, 2013 counsel requested that OWCP expand acceptance of appellant’s claim
to include a consequential condition of aggravation of preexisting bipolar disorder type II.
Appellant submitted a July 19, 2013 report prepared by Dr. Todd M. Antin, a Board-certified
psychiatrist. In this report, Dr. Antin provided medical, psychiatric, and employment injury
histories. He related a family history of bipolar and major depressive disorder, as well as a
history of post-partum depression since the birth of appellant’s first child in 1984. Appellant’s
mood swings were noted, and that during a manic episode she had spent over $30,000, leading to
bankruptcy. Dr. Antin noted that appellant’s anxiety and depression impeded her ability to
concentrate and that she was a danger to others when in a manic phase. He reported that, as a
result of her May 9, 2011 employment injury, resulting surgery and inability to work, appellant
had become deeply depressed and gained excessive weight, which has caused high cholesterol
and hypertension and contributed to her anxiety and depressive mood. Dr. Antin opined that
appellant’s 2011 employment injury exacerbated her mood symptoms and caused increased
feelings of worthlessness, irritability, anger, and hostility. He concluded that appellant’s
preexisting bipolar disorder type II had been aggravated by the 2011 employment injury.
Dr. Antin, in an August 22, 2013 report, provided a medical history of appellant’s mental
illness, which he opined had been aggravated by difficult school and work experiences. He
reported that appellant sustained a left ankle injury in 2009 which caused swelling and
significant pain, and rendered her totally disabled for over a year. In 2011 appellant returned to a
modified job and sustained an employment-related ruptured left-sided Achilles tendon which
required reparative surgery. As a result of this injury, she sustained a deep depression, excessive
weight gain, high cholesterol, and hypertension. Dr. Antin concluded that these medical
conditions all contributed to her anxiety and depression. According to Dr. Antin, appellant
sustained significant mental decompensation as a result of her employment injury-related stress.
He noted that appellant reported mood swings and that she experienced situational panic attacks
and severe anxiety. The panic attacks occured when appellant was forced to interact with
people. Dr. Antin opined that the May 9, 2011 employment-related Achilles injury exacerbated
her preexisting bipolar II disorder and that the resulting symptoms rendered her disabled from
work.
By decision dated October 2, 2013, OWCP denied appellant’s claim for a consequential
injury. It found Dr. Antin failed to provide a rationalized opinion explaining how appellant’s
bipolar disorder type II was caused or aggravated by the accepted May 9, 2011 employment
injury.
On October 28, 2013 appellant requested a review of the written record by an OWCP
hearing representative.

2

The record reflects that appellant had another prior accepted claim in 1997 under OWCP file number xxxxx961.
This claim was accepted for post-traumatic stress disorder after appellant’s employing establishment was robbed at
gunpoint. Appellant was not diagnosed with bipolar disorder at that time. She was released to return to full duty on
July 29, 1998.

2

By decision dated March 20, 2014, the OWCP hearing representative affirmed the
October 2, 2013 decision denying appellant’s request for expansion of her claim to include a
consequential emotional condition.
By letter dated and received on November 14, 2014, appellant’s counsel requested
reconsideration of the March 20, 2014 hearing representative’s decision.
Subsequent to her reconsideration request, appellant submitted an October 27, 2014
report by Dr. Antin. Dr. Antin provided a history of his treatment and noted the medical records
he reviewed going back to 1997, which he opined revealed significant findings of preexising
mental illness and bipolar disorder type II. He noted that in 1995 appellant sustained posttraumatic stress disorder (PTSD) due to having a gun pointed at her head during a workplace
robbery, which the doctor asserted “demonstrated a classic association beween sufferers of
bipolar disorder and PTSD.” Next, Dr. Antin reported that appellant sustained “a marked
deterioration of stability following” the May 9, 2011 employment injury. He opined that the
2011 Achilles tendon rupture caused physical incapacitation which resulted in her hypertension,
weight gain, and high cholesterol. These conditions all aggravated her preexisting bipolar
condition as evident by her behavior and mood deterioration, separation and divorce from her
husband, and increased impulsive behavior. Dr. Antin opined that appellant’s preexisting bipolar
condition had been aggravated by the 2011 employment injury which rendered her totally
disabled.
By decision dated January 30, 2015, OWCP denied modification of the prior decision. It
found that the reports from Dr. Antin were not based upon an accurate history and were not
sufficiently rationalized to establish that appellant sustained a consequential injury.
LEGAL PRECEDENT
The general rule regarding consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.
The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury. With respect to consequential injuries, the Board has stated that, where an injury
is sustained as a consequence of an impairment residual to an employment injury, the new or
second injury, even though nonemployment related, is deemed, because of the chain of causation
to arise out of and in the course of employment and is compensable.3
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, she must present rationalized medical opinion evidence, based on a complete
factual and medical background, showing causal relationship. The opinion must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship of the diagnosed condition and the specific employment factors or employment
injury.4
3

See S.S., 59 ECAB 315 (2008); Debra L. Dillworth, 57 ECAB 516 (2006).

4

S.H., Docket No. 15-0316 (issued June 8, 2015); Charles W. Downey, 54 ECAB 421 (2003).

3

ANALYSIS
OWCP accepted appellant’s claim for aggravation of left tibialis and aggravation of left
tendon injury and authorized foot tendon revision surgery (kidner procedure). By letter dated
July 14, 2011, it placed appellant on the periodic rolls for temporary total disability effective
June 29, 2011.5 Appellant alleges that her preexisting bipolar condition was aggravated by her
May 9, 2011 employment injury and should be accepted as a consequential injury. The Board
finds that appellant has failed to establish that she sustained a consequential emotional condition
from her accepted May 9, 2011 employment injury.
The medical evidence relevant to appellant’s claim includes reports dated July 19, 2013
and October 27, 2014 from Dr. Antin who noted a medical history of bipolar disease, depression
and post-traumatic stress disorder. Dr. Antin opined that the May 2011 employment injury,
resulting surgery, and inability to work caused appellant to become deeply depressed which
caused excessive weight gain, high cholesterol, and hypertension. These conditions according to
Dr. Antin all contributed to her anxiety and depressive mood and aggravated her preexisting
bipolar disorder type II. Dr. Antin noted that the 2011 employment injury exacerbated
appellant’s mood symptoms and caused increased feelings of worthlessness, irritability, anger,
and hostility. While Dr. Antin opined that appellant’s bipolar condition had been aggravated by
the May 2011 employment injury, he has not provided sufficient explanation for this conclusion.
There is no medical explanation as to how appellant’s bipolar disorder was a natural
consequence of the accepted aggravation left tibialis, aggravation left tendon injury, and foot
tendon revision surgery (kidner procedure).6 While Dr. Antin related that the accepted lower
extremity conditions caused depression, which then caused excessive weight gain, high
cholesterol, and hypertension, he has not substantiated his opinion with objective findings.7 He
noted appellant’s own allegations in this regard, but has not shown that his opinion regarding
weight gain, high cholesterol, or hypertension was based upon established medical findings.8
Given appellant’s long history of preexisting depression and bipolar disorder, Dr. Antin
has also not explained findings that substantiate that appellant’s mental disorders in fact
worsened. He notes that her mood symptoms were aggravated by the employment injuries but
provided no rationale as to how he arrived at his opinion. Dr. Antin merely attributes these
symptoms and conditions to appellant’s accepted injury with no supporting objective
documentation or rationale. Medical reports consisting solely of conclusory statements without
supporting rationale are of little probative value.9 In view of the lack of rationale provided by
Dr. Antin on the issue of causal relationship, the Board finds that his opinion fails to establish
5

By decision dated February 14, 2014, OWCP issued a loss of wage-earning capacity decision which reduced
appellant’s wage-loss compensation based on her ability to earn wages in the constructed position of customer
complaint clerk.
6

Supra note 3.

7

See E.B., Docket No. 12-0682 (issued November 8, 2012); see also Samuel S. Corrado, 15 ECAB 324 (1963).

8

Id.

9

See T.M., Docket No. 08-975, (issued February 6, 2009); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006);
William C. Thomas, 45 ECAB 591 (1994) (a medical report is of limited probative value on the issue of causal
relationship if it contains a conclusion regarding causal relationship which is unsupported by medical rationale).

4

that appellant’s claim should be expanded to include the condition of aggravation of her
preexisting bipolar disorder type II.
It is appellant’s burden to establish a consequential condition. Appellant failed to provide
the necessary evidence to support her claim, and thus has failed to meet her burden of proof.
On appeal counsel argues that medical evidence, represented by Dr. Antin’s various
reports, is sufficient to establish acceptance of appellant’s bipolar condition or that it is at least
sufficient to warrant further development of the evidence. As discussed above, Dr. Antin
provided conclusory opinions which are insufficient to establish a consequential injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that a
consequential condition of aggravation of preexisting bipolar disorder type II.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 30, 2015 is affirmed.
Issued: April 4, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

